DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 were rejected in on Office Action mailed on 06/29/2020.
	Applicant filed a response, amended claim 1 and 6, canceled claim 7 and added claim 14.
	Claims 1-6 and 8-14 are currently pending in the application, of claims 8-13 are withdrawn from consideration.
	The merits of claims 1-6 and 14 are addressed below.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/020969).
Regarding claims 1-3 and 6, Deiseroth teaches a lithium-conducting sulfide-based solid electrolyte (i.e., lithium argyrodite electrolyte) (abstract) (paragraph [0005]) containing 
[Formula I]
Li6B6+S5-aX2-aY-
wherein B6+ is phosphorus (P) (paragraph [0019];
wherein X2- is selenium (Se) (paragraph [0020]);
wherein Y- is at least one halogen element selected from the group consisting of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) elements and in which 0≤a≤2 (paragraph [0021]).
Some examples are as follow:
when a=0.25, the resulting formula is Li6PS4.75Se0.25Cl
when a=0.50, the resulting formula is Li6PS4.50Se0.50Cl
when a=0.75, the resulting formula is Li6PS4.25Se0.75Cl
As such, the solid electrolyte of Deiseroth clearly reads on the claimed solid electrolyte.
It is noted that Dieseroth differ in the exact same atomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic number range of Dieseroth closely overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 14, Dieseroth the ion-conducting sulfide-based solid electrolyte as described above in claim 1, wherein a satisfies 0≤a≤2 (paragraph [0021]). It is noted that Dieseroth differ in the exact same atomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic number range of Dieseroth closely overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/020969) as applied to claim 1 above, and further in view of Kota et al. (JP 2018029058) and in the alternative, in view of Kim et al. (U.S. Patent Application Publication 2017/0317381).
Regarding claim 4-5, Dieseroth teaches the lithium ion-conducting sulfide-based solid electrolyte as described above in claim 1. Dieseroth does not explicitly teaches the particulars of the anionic clusters of PS4-3 and P2S64-. However, since the prior art teaches identical chemical composition, it would be expected to have the same properties and structure to include the anionic clusters and the Raman spectrum results satisfying the claimed formula. Nonetheless, additional guidance is provided below.
Kota is also directed to a the lithium ion-conducting sulfide-based solid electrolyte (i.e., sulfide solid electrolyte)(abstract) (page 2). Kota, same as Dieseroth, teaches the electrolyte includes lithium, phosphorous, sulfur (page 2), selenium and at least one halogen selected from the group of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) (page 3-4). Further, Kota teaches the electrolyte having anionic clusters of PS4-3 and P2S64- with an area of a Raman spectrum peak at about 430cm-1 and 380cm-1 respectively (page 5 and page 12) which would satisfy the claimed equation 1. 
Dieseroth and Kota are analogous art as they recognize the same technical difficulty, namely lithium ion-conducting sulfide-based solid electrolyte. In addition, as described above, Dieseroth and Kota disclose a solid electrolyte with substantially similar structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to expect in Dieseroth the same characterization results for the Raman spectrum for the solid electrolyte as described in Kota as they both teaches substantially similar structure. 
In the alternative, Kim, drawn to a lithium ion-conducting sulfide-based solid electrolyte (abstract) (paragraph [0002]), teaches an electrolyte, same as Dieseroth and Kota, that includes 4-3 and P2S64- (paragraph [0023]) exhibiting peaks in the Raman spectrum of 425cm-1 and 380cm-1 (as shown in figure 2 below) (paragraph [0025]) which satisfies the claimed formula. 
Dieseroth and Kim are analogous art as they recognize the same technical difficulty, namely lithium ion-conducting sulfide-based solid electrolyte. In addition, as described above, Dieseroth and Kim disclose a solid electrolyte with substantially similar structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to expect in Dieseroth the same characterization results for the Raman spectrum for the solid electrolyte as described in Kim as they both teaches substantially similar structure. 

    PNG
    media_image1.png
    755
    560
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s argument filed on 12/09/2020 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof (i.e., by incorporating limitations into the independent claims, which require further search and consideration). The new amendments have been fully addressed above in view of Dieseroth. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723

/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723